PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/221645
Filing Date: 12/17/2018
Appellant(s): Robert Colehour 



__________________
Brandon G. Braun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/14/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-6, 9-12, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2020/0053842A1).
	Jeon discloses in reference to claim:
1.  A convection oven 100, the convection oven comprising: an oven body 102, the oven body defining a cooking cavity 104 having at least one wall with an opening 150;  a convection heating system mounted to the oven body, the convection heating system having: a heating element 136 for heating air, and a fan 138 to blow the heated air into the cooking cavity 104 through the opening 150;  a convection fan cover attached to the opening, the convection fan cover 116 having a plurality of openings 238 to allow heated air to move into the cooking cavity;  and a shutter system 240 attached to the convection fan cover, the shutter system 240 manipulating air flow through at least one of the plurality of openings at alternating intervals (open or closed). 
Jeon discloses :
[0044] In some such embodiments, a shutter 240 is movably (from open to closed) mounted to back wall 116 to selectively close block (alternately open and close) one or more secondary openings 238.  For instance, shutter 240 may be [alternately] movable (e.g. slidable along the lateral direction L or vertical direction V) across outer openings 238B between an open position (FIG. 5) and a closed position (FIG. 6).   In the open position, outer openings 238B may be unblocked and fluid communication may be permitted between convection fan 138 and the cooking chamber 104 through outer openings 238B.  In the closed position, shutter 240 may cover or block outer openings 238B and restrict fluid communication between convection fan 138 and cooking chamber 104 through outer openings 238B.



    PNG
    media_image2.png
    531
    1070
    media_image2.png
    Greyscale

 
2.  The convection oven of claim 1, wherein the blocking of at least one of the plurality of openings modifies the movement of air through the convection fan cover and into the cooking cavity. 
	
Jeon discloses a shutter 240 is movably mounted to back wall 
116 to selectively close block one or more secondary openings 238.  For 
instance, shutter 240 may be movable (e.g. slidable along the lateral direction 
L or vertical direction V) across outer openings 238B between an open position 
(FIG. 5) and a closed position (FIG. 6).  In the open position, outer openings 
238B may be unblocked and fluid communication may be permitted between 
convection fan 138 and the cooking chamber 104 through outer openings 238B.  In 
the closed position, shutter 240 may cover or block outer openings 238B and 
restrict fluid communication between convection fan 138 and cooking chamber 104 
through outer openings 238B.

3.  The convection oven of claim 1, wherein the plurality of openings comprise a series of uniform vents spaced at regular intervals. See Fig. 5, 6.
 
4.  The convection oven of claim 3, wherein the series of uniform vents can be opened and/or closed. See Fig. 5, 6.
 
5.  The convection oven of claim 4, wherein the shutter system manipulates air flow through the series of uniform vents by opening and/or closing one or more vents.  See Claim 2 and Fig. 5, 6.

6.  The convection oven of claim 3, wherein the shutter system manipulates air flow through the series of uniform vents by blocking and/or unblocking one or more vents. See Claim 2 and Fig. 5, 6.

 

9.  A convection fan cover, the convection fan cover comprising: a housing, the housing having a plurality of openings to allow for the movement of air out of the housing;  and a shutter system disposed inside the housing, the shutter system blocking at least one of the plurality of openings at alternating intervals to modify the movement of air out of the housing. See claim 1, mutatis mutandis
 
10.  The convection fan cover of claim 9, wherein the plurality of openings comprise a series of uniform vents spaced at regular intervals. See claim 3, mutatis mutandis
 

 
11.  The convection fan cover of claim 10, wherein the series of uniform vents can be opened and/or closed. See claim 4, mutatis mutandis
 

 
12.  The convection fan cover of claim 11, wherein the shutter system manipulates air flow through the series of uniform vents by opening and/or closing one or more vents. See claim 5, mutatis mutandis
 

 15. (New) The convection oven of claim 1, wherein the shutter system 240 periodically (as selected by user ) manipulates the air flow through the at least one of the plurality of openings to create a rotating airflow in the cooking cavity. See Figures 5 and 6 showing a rotating airflow.

Claims 7-8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al.  in view of Rand et al. (US 2015/0059595A1).
Jeon discloses the claimed invention except in reference to claim:
7.  The convection oven of claim 1, wherein the shutter system manipulates air flow in response to changes in temperature in the cooking cavity. 
 
8.  The convection oven of claim 1, wherein the shutter system manipulates air flow in response to pre-determined heating profiles. 

13.  The convection fan cover of claim 9, wherein the shutter system manipulates air flow in response to changes in temperature in the cooking cavity. 
 
14.  The convection fan cover of claim 13, wherein the shutter system manipulates air flow in response to pre-determined heating profiles.

	Jeon further discloses Operation of oven appliance 100 can be regulated by a controller 140 that is operatively coupled (i.e., in communication with) user interface 128, heating elements 124, 126, 
and other suitable components of oven 100 [read as shutter system].  
[0029] In certain embodiments, in response to user manipulation of the user interface 128, controller 140 can operate the heating element(s).  Controller 140 can receive measurements from a temperature sensor 146 placed in cooking chamber 104 and, optionally, provide a temperature indication to the user with display 130.

	Rand discloses an oven similar to the claimed invention including a shutter system that manipulates air flow in response to changes in temperature or to pre-determined heating profiles.
	
 	Rand discloses this cooking schedule provides a schedule that may be as simple as a cooking time (being a time duration after which the oven turns off), a set of shelf times (being different time durations for different shelves of the oven) or a cooking temperature (being a temperature experienced by the probe 41).  The cooking schedule may variously control operation of the heater element 20, opening of the dampers 24 and 32, and control of the water jet 19 according to the time, temperature, humidity or the like.  Such cooking schedules may be entered by hand or may be selected from a menu of pre-stored such cooking schedules according to techniques known in the art.
	It would have been obvious to one of skill in the art to modify the device of Jeon to include a shutter system that manipulates air flow in response to changes in temperature or to pre-determined heating profiles as taught by Rand as such control systems were known in the art. 

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al.  in view of Nam (US 8106334)
Jeon discloses the claimed invention except in reference to claim:

16. (New) The convection oven of claim 1, wherein the convection fan cover includes a plurality of sides and a top cover, and wherein the plurality of openings are formed on at least one of the plurality of sides of the convection fan cover. 

17. (New) The convection oven of claim 16, wherein the convection fan cover includes four sides and the top cover.

18. (New) The convection fan cover of claim 9, wherein the housing includes a plurality of sides and a top cover, and wherein the plurality of openings are formed on at least one of the plurality of sides of the housing.

19. (New) The convection fan cover of claim 18, wherein the housing includes four sides and the top cover.

	Nam discloses a device similar to appellant’s claimed invention including a convection unit cover with multiple outlets for providing air flow passages in order to establish a rotating air flow within the oven.  Nam further discloses the convection unit cover 80 comprises a plurality (four) of sides (A) and a top cover (T see Nam figure 4), and wherein the plurality of openings 84 are formed on at least one of the plurality of sides of the convection fan cover (see Nam figure 5). 

    PNG
    media_image3.png
    945
    930
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    846
    953
    media_image4.png
    Greyscale



The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


One of skill in the art would have found it obvious to modify the Jeon device to include the convection cover as taught by Nam as a matter of design choice under one or more of the rationales A or C above to establish a robust convection as taught by Nam.  

Regarding the modification of Jeon by Nam, one of skill in the art would find it obvious to A) combine the prior art elements of Jeon and Nam according to known methods taught by Nam to yield predictable results, C) use a known technique as taught by Nam to improve the similar device of Jeon in the same way.


 (2) Response to Argument

First, Appellants argue that Jeon et al. does not explicitly teach that the shutter system manipulates air flow through the plurality of openings at alternating intervals, and further that the Office’s interpretations and annotations of para. [0044] of Jeon et al. clearly are inconsistent with the actual teachings of Jeon when its teachings are properly considered as a whole. Particularly, Appellant argues Jeon et al. does not disclose that the shutter 240 is movably mounted to back wall 116 to selectively close/block one or more secondary openings 238 in order to manipulate air flow through the openings at alternating intervals, as claimed.  In support Appellants argue that the Office’s interpretation of Jeon as allegedly disclosing periodically opening and closing the air flow openings is not reasonable in view of Appellant’s specification and does not fit a reasonably broad interpretation of Appellant’s claimed invention, concluding the Office’s interpretation of Jeon is overly broad.  
It is noted that the Appellant admits that Jeon discloses a convection oven arrangement that includes a shutter system 240 that functions to selectively open or close openings but continues to argue that the such opening and closing of the shutter system of Jeon cannot be reasonably interpreted as being performed at “alternating intervals”.   Note that Appellant’s specification describes “a shutter system to periodically block one or more vents during operation of the convection heating system.”
     Appellant argues that Jeon fails to disclose a shutter system that is capable of manipulating air flow 

through at least one of the plurality of openings at “alternating intervals”.  Appellant argues that Jeon fails to mention the term “alternating intervals” or even “intervals” in the specification.  It is noted that Appellant’s specification as originally filed similarly fails to mention the term “alternating intervals” or even “intervals”. However, it can be seen that since the shutter system 240 of Jeon is described as being capable of opening and closing off one or more of the openings 238 this can be considered “alternating intervals”—that “periodically block one or more vents during operation of the convection heating system”.  Regarding Appellant’s continued argument that the interpretation of the opening and closing of the shutter system of Jeon as meeting the broadest reasonable interpretation of “alternating intervals”, the Examiner maintains that the previous interpretation is reasonably broad based on the whole of the Appellant’s original disclosure.  .  As the Appellants argument relies on the interpretation of “alternating intervals” language as the key difference with Jeon, the Examiner is reasonable in looking to the Appellant’s specification seeking a  definitive meaning of “alternating interval” language. The original disclosure does not explicitly  define “alternating intervals”, choosing instead to describe how the claimed “alternating intervals” may be provided by an oscillation system which “periodically” blocks air flow through the openings.  Noting again that the term “periodically” has not been explicitly defined as it relates to opening and closing the shutters, the interpretation of “selectively” opening and closing the shutters (as admittedly taught by Jeon) as meeting the broadest interpretation of “periodically” is reasonable.    Since Appellant’s specification does not explicitly disclose the meaning of “alternating intervals” as it relates to establishing and manipulating air flow, the Examiner’s interpretation of selectively opening and closing the shutters as teaching the claimed “alternating intervals” is reasonable, and although the original disclosure provides an exemplary means (vaguely referred to as oscillating system) of providing the claimed “alternating intervals”, even the limited details of such exemplary means are not properly imported into the claim.  The Examiner maintains that the interpretation of Jeon to disclose periodically or selectively opening and closing the air flow openings is reasonable and fits a reasonably broad interpretation of Appellant’s claimed invention. 
	 
	Appellant seems to further argue that the Appellant’s reason for the “alternating intervals”—to provide convection air flow with in the device – is not taught by Jeon.  The Examiner points out the Jeon is explicitly concerned with providing a shutter system to manipulate air flow within a convection type oven device. 

Appellant further argues the Office Action fails to identify or articulate a rationale for modifying Jeon in view of Rand to arrive at these claimed features, absent the impermissible hindsight benefit of Appellants’ own invention.  It is noted that the Office indicates the modifications of the Jeon device to include the functionality as claimed by Claims 7-8, 13-14 would be obvious under the rationale that such functionalities were previously known in the art (See KSR rationales A and C)

Appellant  argues that the Office Action fails to articulate or provide any rational underpinning based on the generally cited rationales to support the legal conclusion of obviousness such that Appellant’s can evaluate and respond to the Office’s position. It is noted that the Office relies on established reasonable rationales (KSR rationales) to support the conclusion of obviousness.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761                                                                                                                                                                                          
Conferees:

/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762 

/DANA ROSS/               Supervisory Patent Examiner, Art Unit 3761